Citation Nr: 0823569	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James W. (Wes) Addington, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The veteran had active service from December 1969 to October 
1972.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied service connection for 
PTSD.  

In a decision promulgated in May 15, 2006, the Board denied 
the veteran's claim of service connection for PTSD, and the 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court or CAVC).  

In November 2007, the veteran's representative and the VA 
Office of General Counsel filed a Joint Motion requesting 
that the Court vacate the Board's decision and remand the 
case to the Board for further development and readjudication.  
In a November 2007 Order, the Court granted the Joint Motion, 
and the case was subsequently returned to the Board.  

The issue of entitlement to service connection for PTSD has 
been recharacterized as entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, because 
the issue of entitlement to service connection for PTSD is 
considered inextricably intertwined with the other 
psychiatric diagnoses of record, given that the 
symptomatology that has been attributed to the veteran's PTSD 
diagnosis has also been associated with, and attributed to, 
diagnoses of depressive disorder and dysthymia.  

In light of the need for additional evidentiary development, 
as well as the fact that the Agency of Original Jurisdiction 
(AOJ) has not yet addressed the inextricably intertwined 
claim of service connection for a psychiatric disorder (other 
than PTSD), the issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

REMAND

The veteran asserts that he has PTSD as a result of an in-
service sexual assault by a medical officer that occurred 
while he was seeking treatment for an ear infection in May 
1972.  The service medical records document that the veteran 
was treated in May 1972 for an ear infection, but they do not 
indicate that the veteran reported, or was treated for, a 
sexual assault.  The veteran contends that he told a superior 
non-commissioned officer about the event, who referred him to 
another superior non-commissioned officer, who threatened him 
and told him not to tell anyone about the incident.  

The veteran's personnel records show a pattern of misconduct, 
including at least four separate unauthorized absences within 
the first year of service.  A September 1970 psychiatric 
consultation indicated a diagnosis of immature personality 
and depressive reaction.  Another pattern of misconduct began 
in July 1972 when the veteran began disobeying direct orders, 
ultimately leading to a court-martial and administrative 
discharge.  

The veteran has a current diagnosis of PTSD based on the 
claimed in-service sexual assault; however, the record 
contains no corroborating evidence that the claimed event 
actually occurred.  

According to an April 2000 private psychological evaluation 
and a December 2000 VA examination report, in addition to the 
PTSD diagnosis the veteran also has a diagnosis of recurrent 
major depression with psychotic features.  The different 
diagnoses are based on the same symptomatology.  

Significantly, the criteria for establishing service 
connection for PTSD differ from that of other psychiatric 
disorders.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with VA 
regulation 38 C.F.R. § 4.125(a), a link established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

Although the veteran has been diagnosed with PTSD related to 
an in-service personal assault, his PTSD claim was denied 
because the RO determined that the veteran's stressors could 
not be corroborated, and it is undisputed that the veteran 
did not engage in combat with the enemy.  Without a 
corroborated stressor and no combat engagement, service 
connection for PTSD is not established.

The veteran's representative argues, however, that the 
veteran's service personnel records document a period of 
behavioral changes beginning just after the veteran alleges 
that the in-service sexual assault occurred in May 1972.  
Although the record reflects a pattern of misconduct 
beginning in June or July 1972, the personnel records also 
show a similar pattern of misconduct during the first year of 
service in 1970, prior to the date on which the alleged 
incident took place.  The behavioral changes noted in 1972 do 
not, therefore, provide the requisite corroboration given 
that the same pattern of behavior was noted in 1970.  
Moreover, the in-service medical record that noted a 
diagnosis of immature personality and depressive reaction 
provides an identifiable cause for the deterioration in 
performance.  

In light of the foregoing, additional corroboration is 
necessary to support a PTSD diagnosis due to in-service 
personal assault; for example, lay statements from witnesses.  

Significantly, however, corroboration of an in-service 
stressor is not required to substantiate a claim of service 
connection for other psychiatric disabilities, including 
major depression; and the record tends to emphasize the 
veteran's depression.  To prevail on the issue of service 
connection for major depressive disorder, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Given the circumstances surrounding the veteran's period of 
service and because the same symptomatology has been 
attributed to PTSD as well as major depressive disorder with 
psychotic features, on numerous VA and private outpatient 
examination reports, a medical opinion is necessary as to the 
likely etiology of the veteran's major depressive disorder.  

In light of the inextricably intertwined nature of the 
veteran's psychiatric symptomatology and diagnoses, the 
Agency of Original Jurisdiction must adjudicate a claim of 
service connection for a psychiatric disorder other than 
PTSD.  

Another VA examination is necessary to determine the current 
nature, and likely etiology of the veteran's major depressive 
disorder, and any other current psychiatric diagnoses, if 
any.  

In a written statement dated in September 2003, the veteran 
specifically requested that the RO obtain VA treatment 
records from the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania from 1975, as well as from the Denver VAMC in 
1982, the Oklahoma City, Oklahoma VAMC in 1986 or 1987, the 
VAMC in Bay Pines, Florida from 1994 and 1995, and additional 
VA records from 1996 and 1997.  In response to that request, 
the RO ran a computerized records search on "CAPRI" and no 
records were found.  This is not surprising, particularly for 
records in the 1970's and 1980's, given that electronic 
medical records did not exist at that time.  There is no 
indication in the claims file that the VAMC's were contacted 
directly to request the above-cited records.  A manual search 
of those records must be conducted, and if no records are 
available, a negative response should be documented.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA and/or private 
medical records not already associated 
with the claims file, concerning 
treatment received by the veteran for his 
psychiatric disabilities, including but 
not limited to PTSD and major depression.  
Significantly, the search for records 
should not be limited to electronic 
records, but should also include a manual 
search for records from the VAMC's in 
Pittsburgh, Denver, Oklahoma City and Bay 
Pines, Florida beginning in 1975.  A 
negative response should be documented if 
no records are located.  

2.  Request the veteran to provide any 
information to support his claim of the 
in-service personal assault, such as 
lay statements of witnesses, for 
example.

3.  Schedule the veteran for a VA 
psychiatric examination in order to 
determine the diagnosis and likely 
etiology for any current psychiatric 
disorders including, but not limited to 
PTSD and/or major depression.  All 
indicated tests and studies, including 
psychological examination/testing, if 
warranted, are to be performed.  The 
claims folder must be made available to 
the VA examiner for review in 
conjunction with the examination.  
With respect to each psychiatric 
diagnosis given, the examiner should 
opine whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) 
that such psychiatric disability had 
its onset in or is related to active 
service.  A complete rationale for any 
opinion(s) expressed should be 
provided.  

If the examiner provides a diagnosis of 
PTSD based on the veteran's report of 
an in-service sexual assault, the 
examiner should explain in detail the 
reasons for finding the veteran's self-
reported history credible.

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, and given a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




